Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 11/29/2021 havingclaims 1-18 pending and presented for examination.
Priority
2.  	Application filed on 08/07/2020 is a has PRO DIV of 16/245,892 01/11/2019 PAT 10798632 16/245,892 has PRO 62/616,397 01/11/2018 are acknowledged.
Drawings
3.  	The drawings were received on 08/07/2020 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 11/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 08/07/2020 is accepted by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 10 are rejected on the ground of non-statutory  double patenting as being unpatentable over claim  1, 9 of US Patent No. US 10798632 B2.   
 	Claim 1. A user equipment (UE) for wireless communication, the UE comprising: one or more non-transitory computer-readable media having executable instructions embodied thereon; and at least one processor coupled to the one or more non-transitory computer-readable media and configured to execute the executable instructions to: receive configuration information associated with at least two uplink 
 	As per Claim 10. A method for wireless communication, the method comprising: receiving, by a user equipment (UE), configuration information associated with at least two uplink carriers from a base station, the at least two uplink carriers including a supplementary uplink carrier (SUL) and a normal uplink carrier (NUL); selecting, by the UE, one of the at least two uplink carriers of the base station if a power of a first downlink reference signal from the base station and measured by the UE is below a first threshold value; selecting, by the UE, a contention-free random access (CFRA) resource associated with a second downlink reference signal on the selected uplink carrier of the base station if a power of the second downlink reference signal from the base station and measured by the UE is above a second threshold value; and performing, by the UE, a random access procedure with the base station by using the selected CFRA resource over the selected uplink carrier of the base station (Claim 9. A method for wireless communication, comprising: receiving, by a user equipment (UE), configuration information associated with at least two uplink carriers; selecting, by the UE, one of the at least two uplink carriers if power of a first downlink reference signal measured by the UE is below a first threshold value; selecting, by the UE, a contention-free random access (CFRA) resource associated with a second downlink reference signal on the selected uplink carrier if power of the second downlink reference signal measured by the UE is above a second threshold value, wherein the second downlink reference signal is synchronization signal block (SSB) or channel state information 
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s)  1-4, 9-13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub US 20120115541 A1 to SUGA et al (hereinafter SUGA). further view of US PG Pub US 20140328309 A1 to Comstock et al (hereinafter Comstock).
 	As per claim 1, SUGA teaches a user equipment (UE) for wireless communication, the UE comprising: one or more non-transitory computer-readable media having executable instructions embodied thereon; and at least one processor coupled to the one or more non-transitory computer-readable media and configured to execute the executable instructions to: receive configuration information associated with at least two uplink carriers from a base station, the at least two uplink carriers including a supplementary uplink carrier (SUL) and a normal uplink carrier (NUL) (para [0060][0066], mobile station is receiving two uplink carrier information from the macro base station when it is connected to the macro base station and it is close vicinity to the 
 	Comstock teaches select a contention-free random access (CFRA) resource associated with a second downlink reference signal on the selected uplink carrier of the base station if a power of the second downlink reference signal from the base station and measured by the UE is above a second threshold value  (para [0068],  select a contention-free random access (CFRA) resource associated with  small enb downlink reference signal, if a power of the second downlink reference signal from the base station and measured by the UE is above a second threshold value); and perform a random access procedure with the base station by using the selected CFRA resource over the selected uplink carrier of the base station  (para [0068], perform a random access procedure with the base station by using the selected CFRA resource over the selected uplink carrier of the base station). 20140328309

	As per claim 2, SUGA, Comstock teaches the UE of claim 1, wherein the first threshold value is carried in the configuration information (para [0065], the first threshold value is carried in the configuration information). 
	As per claim 3, SUGA, Comstock teaches the UE of claim 2, wherein a portion of the configuration information that carries the first threshold value is structured with a SetupRelease structure (para [0076], based on the threshold values the mobile is structured). 
	As per claim 4, SUGA, Comstock teaches the UE of claim 1,   teaches wherein the configuration information is received through system information broadcast by the base station or through dedicated signaling (para [0061], the configuration information is received through system information broadcast by the base station). 

 	Examiner supplies the same rationale as supplied in claim 1. 
	As per claim 10, SUGA  teaches a method for wireless communication, the method comprising: receiving, by a user equipment (UE), configuration information associated with at least two uplink carriers from a base station, the at least two uplink carriers including a supplementary uplink carrier (SUL) and a normal uplink carrier (NUL) (para [0060][0066], mobile station is receiving two uplink carrier information from the macro base station when it is connected to the macro base station and it is close vicinity to the micro base station, the uplink carrier information one for macro and the other for micro base station); selecting, by the UE, one of the at least two uplink carriers of the base station if a power of a first downlink reference signal from the base station and measured by the UE is below a first threshold value  (para [0060][0066], fig, 3, selecting one of the carrier based on the received information  two uplink carriers of the base station if a power of a first downlink reference signal from the base station and measured by the UE is below a first threshold value  (para); select a  resource associated with a second downlink reference signal on the selected uplink carrier of the base station if a power of the second downlink reference signal from the base station and measured by the UE is above a second threshold value  (para [0060][0066], fig, 3,  
 	Comstock teaches select a contention-free random access (CFRA) resource associated with a second downlink reference signal on the selected uplink carrier of the base station if a power of the second downlink reference signal from the base station and measured by the UE is above a second threshold value  (para [0068],  select a contention-free random access (CFRA) resource associated with  small enb downlink reference signal, if a power of the second downlink reference signal from the base station and measured by the UE is above a second threshold value); and perform a random access procedure with the base station by using the selected CFRA resource over the selected uplink carrier of the base station  (para [0068], perform a random access procedure with the base station by using the selected CFRA resource over the selected uplink carrier of the base station).
 	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 11, SUGA, Comstock teaches the method of claim 10, wherein the first threshold value is carried in the configuration information  (para [0065], the first threshold value is carried in the configuration information).. 
	As per claim 12, SUGA, Comstock teaches the method of claim 11, wherein a portion of the configuration information that carries the first threshold value is structured with a SetupRelease structure  (para [0076], based on the threshold values the mobile is structured). 

	As per claim 18, SUGA, Comstock teaches the method of claim 10, Comstock teaches wherein the CFRA resource is configured in a primary cell configuration information element carried in a Radio Resource Control (RRC) message  (para [0061], configuration information element carried in a Radio Resource Control (RRC) message).
 	Examiner supplies the same rationale as supplied in claim 1. 
 	Claims 6, 15 are rejected under 35 U.S.C. 103 as being un patentable over SUGA, Comstock in view of  US PG Publication US 20100207736 A1 Park et al. (hereinafter “Park”).
 	As per claim 6, SUGA, Comstock teaches the UE of claim 4, Park teaches wherein frequency information for the selected uplink carrier is carried in a synchronization reconfiguration sent by using the dedicated signaling  (para [0043], frequency information for the selected uplink carrier is carried in a synchronization reconfiguration sent by using the dedicated signaling). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of SUGA by wherein the configuration information is received through system information broadcast by the base station or through dedicated signaling  as suggested by Park, this modification would 
	As per claim 15, SUGA, Comstock teaches the method of claim 13, Park teaches wherein frequency information for the selected uplink carrier is carried in a synchronization reconfiguration sent by using the dedicated signaling  (para [0043], frequency information for the selected uplink carrier is carried in a synchronization reconfiguration sent by using the dedicated signaling).
 	Examiner supplies the same rationale as supplied in claim 6.
Allowable Subject Matter
 	Claim 5, 7-8, 14, 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20100207736 A1; US Patent Publication US 20110092151 A1,   US Patent Publication US 20110194513 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467